Citation Nr: 1218172	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970, including service in the Republic of Vietnam (Vietnam) from November 1967 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for diabetes mellitus, type II.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in March 2012.  A transcript is of record.  

In March 2012 the Veteran submitted a waiver of local jurisdiction in regard to evidence submitted directly to the Board via the Virtual VA system following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II, which is controlled through diet and use of oral hypoglycemic medication.

2.  The evidence reasonably establishes that the Veteran had active duty service in Vietnam from November 1967 to November 1968.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Analysis

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, (herein after type II diabetes) on a presumptive basis as due to exposure to herbicide agents during his Army service.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If such a veteran has a disease listed in § 3.309(e) as being associated with herbicide exposure, that has become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The list of diseases includes type II diabetes.  38 C.F.R. § 3.309(e).

In the present case, there is ample evidence showing that the Veteran currently has a diagnosis of type II diabetes.  VA treatment records beginning in 2010 demonstrate the diagnosis as well as treatment with controlled diet and oral medication such as metformin and glipizide.  

In addition, the Veteran and his wife testified that he was given the diagnosis of type II diabetes by his treating physician, that he initially controlled the diabetes through a restricted diet, and that he now required medication, including metformin.  They are competent to report current treatment and what the Veteran was told by his physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board notes that a January 2010 VA examiner concluded that the Veteran did not have type II diabetes.  However, the examiner discounted two blood glucose readings above 125 milligrams as "unlikely to be a fasting blood sugar" without an examination as to why this is the case.  Moreover, records of VA treatment subsequent to this examination consistently confirm the diagnosis and treatment of diabetes, including based on blood glucose readings.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is in favor of finding a diagnosis of type II diabetes.  

As type II diabetes is an enumerated disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the Board will next consider whether the evidentiary record adequately supports a finding that the Veteran had qualifying service in Vietnam.

Review of the record reveals that the RO was able to confirm the Veteran's in-country Vietnam service.  Indeed, an October 2009 Personal Information Exchange System (PIES) response from the National Personnel Records Center (NPRC) confirmed the Veteran's service in Vietnam from November 1967 to November 1968.  As such, the Veteran is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, VA treatment records beginning in 2010 demonstrate the treatment of type II diabetes with controlled diet and oral hypoglycemic medication, including metformin.  Therefore, the evidence also demonstrates that type II diabetes became manifest to a degree of 10 percent or more following service.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011) (a compensable rating requires type II diabetes controlled only by restricted diet or a restricted diet and the use of oral hypoglycemic agents).  

Based on the foregoing, the Board finds that service connection for type II diabetes mellitus is warranted and the appeal is granted.  



ORDER

Service connection for type II diabetes mellitus is granted.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


